U.S. DlSTRlCTgF?ll-¢|SJISMNA
DlSTHICT
wESTERN RECE|VED

APR 2 2 2019

ToNv R. MooRE, CL

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF L()UISIANA
LAFAYETTE DIVISION

   

DEPuTY
UNITED STATES OF AMERICA CASE NO. 6:16-CR-00128-02
VERSUS JUDGE DRELL

GUALBERTO J GARCIA-GOMEZ (02) MAGISTRATE JUDGE HANNA

JUDGMENT

This matter Was referred to United States Magistrate Judge Patrick J. Hanna
for report and recommendation After an independent review of the record, and
noting the defendant’s Waiver of any objections, this Court concludes that the
Magistrate Judge’s report and recommendation is correct and adopts the findings
and conclusions therein as its oWn. Accordingly,

IT IS ORDERED, ADJUDGED, AND DECREED that, in accordance With
the terms of the plea agreement filed in the record of these proceedings, the guilty
plea of the defendant, Gualberto Garcia-Gomez, is ACCEPTED and he is fully
adjudged guilty of the offense charged in Count Seventeen of the indictment,
consistent With the report and recommendation

w
l _
Signed at AleXandria, Louisiana, on this l 8 day of April, 2019.

 

<:fi‘” § h

DEE D. DRELL
UNITED STATES DISTRICT COURT

 

